Citation Nr: 1719016	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a nonservice-connected (NSC) pension. 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Togus, Maine.
In April 2016, the Board remanded the Veteran's appeal with instruction to issue a supplemental statement of the case for his hearing loss claim and to conduct the necessary development for his NSC pension claim since he became 65 years of age.  The Veteran did not reply to a June 2016 VA letter to further develop his claim for an NSC pension.  A supplemental statement of the case was then issued in November 2016.  The Board finds that VA has made reasonable attempts to develop the claim in compliance with the Board's instructions, and is therefore satisfied that the instructions in its April 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Hearing loss is not related to service and did not manifest within one year of separation.

2.  The Veteran has not provided evidence that he is eligible for a NSC pension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for a NSC pension have not been met.  38 U.S.C.A. §§ 1505, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant prison medical records identified by the Veteran.  There is no indication that the Veteran has been treated at any VA facility.  The Board notes that in his February 2010 substantive appeal, the Veteran argued that VA had violated its duty to assist by failing to obtain records from one of the prisons identified as a source of records.  The RO, however, made two attempts to obtain these records in February and March 2009.  No response was received, and the Veteran was notified so in March 2009.  The Board therefore finds that VA has fulfilled its duty to assist in reasonable efforts to obtain these records.

The Veteran has not been provided with a VA examination of his hearing loss because he is incarcerated.  VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her with the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Here, in August 2015 VA was informed that the prison would not transport the Veteran for non-emergent/urgent care and did not have audiological testing equipment calibrated to meet the criteria for a VA examination.  Furthermore, the RO did not have portable audiological equipment to take to the Veteran.  The Board therefore finds that VA has made attempts to provide an examination sufficient to satisfy its duty to assist.

With regard to the Veteran's NSC pension claim, VA sent a letter dated June 2016 detailing the necessary information to decide his claim.  The letter contained forms which he was instructed to fill out and return.  No response was received from the Veteran.  The Board therefore finds that VA has made reasonable efforts to assist the Veteran in completing his claim for a NSC pension.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hearing Loss

The Veteran claims service connection for hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater using International Standards Organization-American National Standards Institute (ISO-ANSI) units; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records include the Veteran's April 1972 induction examination.  The Veteran's audiometry results revealed pure tone thresholds using ISO-ANSI units as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
Not tested
15
LEFT
15
15
15
Not tested
15

No audiological abnormality was noted.  In the accompanying report of medical history, the Veteran denied having ever experienced hearing loss.  Service treatment records also include the Veteran's July 1976 examination for induction into the Army National Guard.  The Veteran's audiometry results revealed pure tone thresholds using ISO-ANSI units as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
20
5
5
15
10

No audiological abnormality was noted.  In the accompanying report of medical history, the Veteran denied having ever experienced hearing loss.  Service treatment records do not otherwise reflect any symptoms of or treatment for hearing loss.

In his November 2008 claim, the Veteran stated that he was an assistant gunner in service, which was hard on his hearing.  In a December 2008 statement, the Veteran reported that he can hear but it can be hard to understand speech.  

The Veteran submitted private audiometric results from August 2015.  While these results are not fully legible, it is clear that his pure tone thresholds in both ears were above 40 Hertz throughout the range that was tested.  His audiologist diagnosed moderate hearing loss with unaided speech discrimination of 40 percent.

The Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation from service.  His July 1976 National Guard induction examination, 14 months after separation from active duty, does not show a hearing loss disability and his average pure tone thresholds if anything improved since his April 1972 induction examination.  The earliest record diagnosis of hearing loss is in August 2015.  While the Veteran states that this hearing loss was the result of acoustic trauma in service, he does not have the medical expertise necessary to establish this relationship and there is no medical opinion of record which does so.  For these reasons, the Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation from service, and service connection is therefore denied.

NSC Pension

The Veteran claims entitlement to nonservice-connected (NSC) pension on the basis of unemployability to due nonservice-connected disorders.  

NSC pension is a benefit available to a veteran that:  served for a period of 90 or more days during a period of war; meets certain net worth and annual income requirements; and is age 65 or older or is permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

NSC pension is a "need-based" program, and as such, countable income includes income from most sources, including any eligible dependents, received during the 12-month annualization period.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the veteran's maximum annual pension rate (MAPR), may reduce a veteran's countable income.  38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Initially, the Board finds that because the Veteran had more than 90 days of active military, naval, or air service during the Vietnam War, he meets the threshold service requirements of 38 C.F.R. § 3.3(a)(3)(i) for nonservice connected pension.

The Veteran's claim for a NSC pension was initially denied based on a determination that he was not permanently and totally disabled, and thus did not meet the requirements of 38 C.F.R. § 3.3(a)(3)(vi)(B).  Since filing his substantive appeal, however, the Veteran has reached 65 years of age, and thus meets the alternate requirement of 38 C.F.R. § 3.3(a)(3)(vi)(A).  The Board therefore remanded for the necessary development to be conducted.  VA sent a letter dated June 2016 detailing the necessary information to decide his claim.  The letter contained forms which he was instructed to fill out and return.  No response was received from the Veteran.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has made an adequate effort to obtain this information from the Veteran, but the Veteran has not complied.  Therefore, the Board finds that the record lacks evidence to show that the meets the income and net worth thresholds required for a NSC pension, and it is therefore denied.


ORDER

Service connection for hearing loss is denied.

A nonservice-connected pension is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


